            Case 1:19-cv-09439-PKC Document 236 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :   19 Civ. 9439 (PKC)
                                                                        :
                           - against -                                  :   ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC., :                                  STIPULATION
                                                                        :   AND PROPOSED
                                             Defendants.                :   ORDER
----------------------------------------------------------------------- x


        WHEREAS on October 11, 2019, Plaintiff Securities and Exchange Commission (the

“SEC”) commenced this action by filing a Complaint against Defendants Telegram Group Inc.

and TON Issuer Inc. (“Telegram”), and filed an application for a temporary restraining order,

expedited discovery, and order granting other expedited relief and for a preliminary injunction

(Dkt. 3);

        WHEREAS on October 18, 2019, the parties entered into a Stipulation regarding

discovery and a briefing schedule relating to the SEC’s motion for a preliminary injunction and

the parties’ motions for summary judgment (Dkt. 23);

        WHEREAS on March 24, 2020, the Court granted the SEC’s application for a

preliminary injunction (Dkt. 227);

        WHEREAS there is currently no discovery schedule in place in the action; and

        WHEREAS the parties have met and conferred about certain pending and additional

discovery requests pursuant to Federal Rule of Civil Procedure 26(d);

        NOW, THEREFORE, UPON THE CONSENT OF THE PARTIES IT IS HEREBY

ORDERED:
         Case 1:19-cv-09439-PKC Document 236 Filed 05/08/20 Page 2 of 3



       (a) The parties shall meet and confer regarding the SEC’s discovery requests dated

February 4, 2020. Telegram agrees not to object to the discovery requests on the ground of

timeliness but otherwise expressly reserves all rights and objections.

       (b) Telegram shall provide to the SEC information regarding any assets disbursed to

Initial Purchasers under the Purchase Agreements and assets received from Initial Purchasers in

connection with the termination of the Purchase Agreements promptly after such information is

available (subject to all foreign data privacy laws and considerations, about which the parties

reserve their respective rights).

       (c) Telegram shall provide the SEC with notice of any amendments to the Purchase

Agreements, and notice of any final written agreements entered into with the Initial Purchasers

relating to or arising out of the Purchase Agreements, within two days following such

amendments or final agreements.

       (d) Telegram agrees to produce its communications with Initial Purchasers relating to the

termination of the Private Placement, including communications regarding any agreements

offered or entered into with the Initial Purchasers relating to or arising out of the Purchase

Agreements, as promptly as practicable, and by no later than May 20, 2020.

       (e) Telegram shall provide to the SEC the bank records previously identified by the SEC

and which Telegram has agreed to produce, and to respond to the SEC’s questions about already

produced bank records that the SEC has already posed. Nothing in this stipulation is meant to

modify in any way the parties’ obligations under the Court’s January 13, 2020 Order.

       (f) The parties may engage in discovery served on third parties, while reserving all rights

to object to such discovery on grounds other than timeliness.




                                                  2
         Case 1:19-cv-09439-PKC Document 236 Filed 05/08/20 Page 3 of 3



       (g) For additional discovery, if any, the parties agree to meet and confer regarding a

schedule to be proposed to the Court. The parties reserve all rights with respect to any such

proposed schedule, including but not limited to objecting to any additional discovery.



STIPULATED AND AGREED TO:


Date: _5/7/2020_______________               By: __ /s/ Jorge G. Tenreiro____________
                                                    Jorge G. Tenreiro
                                                    Kevin McGrath
                                                    Ladan Stewart
                                                    Alison Levine
                                                    Securities and Exchange Commission
                                                    New York Regional Office
                                                    200 Vesey Street, Suite 400
                                                    New York, New York 10281
                                                    (212) 336-9145 (Tenreiro)
                                                    TenreiroJ@sec.gov
                                                    Attorneys for Plaintiff Securities and
                                                    Exchange Commission


Date: __5/7/2020______________               By: ____/s/ Alexander C. Drylewski ____
                                                    George A. Zimmerman
                                                    Scott D. Musoff
                                                    Christopher P. Malloy
                                                    Alexander C. Drylewski
                                                    SKADDEN, ARPS, SLATE,
                                                    MEAGHER & FLOM LLP
                                                    Four Times Square
                                                    New York, New York 10036
                                                    Phone: (212) 735-3000

SO ORDERED:




          May 8
Dated: _____________, 2020
New York, New York




                                                3
